DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 05/19/21.
Claims 1, 5, 7-10, 12-14, 16-17, 19-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on May 19, 2021, has been entered. Claims 1, 7, 14, and 17 have been amended. Claims 2-4, 6, 11, 15, and 18 have been cancelled.

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN201610548918 filed on 07/12/16 and therefore, the claims receive the effective filing date of July 12, 2016.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-10, 12-14, 16-17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1, 5, 7-10, 12-13, 19, and 21 are directed to a process, claims 14, 16, and 20 are directed to a machine, and claim 17 is directed to an article of manufacture. Therefore, claims 1, 5, 7-10, 12-14, 16-17, 19-21 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 


obtaining a first historical record that includes historical behavior of software products and/or services used by at least a first user and a second user, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the  first and the second user;
filtering, using the first historical record, the first-push-object set according to predefined criteria to obtain a second-push-object set;
determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the user, and push objects of the second-push-object set;
determining, a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects; and
pushing the to-be-recommended push object to be automatically displayed, based on whether the subset of push objects satisfies other predefine criteria,
wherein, the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user and wherein at least one of the plurality of to-be-recommended push objects has been used by the second user, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
the method includes sorting the plurality of to-be-recommended push objects according to a preset recommendation policy, and
the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
the method further including:
classifying, using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record,
setting, according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object,
adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object, and
performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.
The above limitations recite the concept of recommending objects. These limitations, under their broadest reasonable interpretation, fall within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts commercial interactions (including sales activities and behaviors). Independent claims 1 and 14 
            Under Prong Two of Step 2A, returning to representative claim 17, the recitation of various additional elements within the claim are acknowledged, such as a non-transitory computer readable storage medium, machine instructions, processing circuitry, an information processing apparatus, user terminal(s), and a network. Independent claims 1 and 14 recite similar additional elements to those of claim 17 and further recite a server. The additional elements of the non-transitory computer readable storage medium, machine instructions, processing circuitry, information processing apparatus, and network merely include instruction to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the user terminals do no more than generally link the user of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claims 1, 14, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (see MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claims 1, 14, and 17 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
Therefore, under Step 2B, there are no meaningful limitations in claims 1, 14, and 17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 




Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on February 26, 2021.




















Response to Arguments
Applicant's arguments filed 05/19/21 have been fully considered.

35 U.S.C. § 101
In regards to the rejection under 35 USC 101, the applicant argues 1) “the claims do not represent the situation in which a human seller recommends a product to a human buyer where the computer and network are mere tools to facilitate this concept or commercial interactions” and do not fall within the ‘Certain Method of Organizing Human Activity’ grouping of abstract ideas (Remarks page 14); 2) similar to McRo the claims “improve the technological environment” (see Remarks pages 14-20); 3) similar to Example 21 and DDR Holdings, the claims are eligible (Remarks pages 20-21); and 4) similar to Example 34 and Bascom, the claims are eligible (Remarks pages 21-23).

With respect to argument 1, the Examiner disagrees. The 2019 PEG defines “Certain Method of Organizing Human Activity” to be commercial interactions (including sales activities or behaviors). Furthermore, the October 2019 Update further defines that “certain activity between a person and a computer” may fall within the ‘Certain Methods of Organizing Human Activity’ grouping. These claims do recite a certain method of organizing human activity because they recite the sales activity/behavior of recommending and displaying push objects. Therefore the Examiner maintains the rejection.

McRO was found eligible because the court relied on the specification and the technological improvement recited in the claims. As noted in the McRo memo, the McRo court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. Automatically performing the claimed limitations without user intervention by applying generic computer components to the claims is merely using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Furthermore, utilizing a collaborative filtering algorithm and a time decay rule to avoid excessive recommendations and a lack of diversity is an improvement directed to the abstract idea and not a technological improvement. Therefore the Examiner maintains the rejection.

In regards to argument 3, the Examiner disagrees. Example 21 is eligible because it is addressing an Internet-centric problem with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings. The Examiner previously intended to show how the claimed invention is not eligible for similar reasons to Example 21 or DDR Holdings because the claimed improvement is not a technological improvement. Applicant’s specification and claims are silent regarding any improvement to the interface and do not describe how the interface is improved such that the recommended objects appear on a portion of the interface of a specific application while the user is on the application. Therefore the Examiner maintains the rejection.

With respect to argument 4, the Examiner disagrees. As stated in the October 2019 Update: Subject Matter Eligibility, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Examination of the claims reveals that the claims are not directed to improving computer performance and do not recite any such benefit; thus, the claims fail to improve the functioning of the computer itself, or effect an improvement in any other technology or technical field. Furthermore, in BASCOM, the inventive concept was directed towards the installation of a filtering tool at a specific location such that the filtering tool had benefits of both a filter on a local computer and a filter on the ISP server, capable of being adapted to different user preferences while installed remotely in a single location. The court stated that the inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces. Unlike BASCOM, the recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. The claimed invention simply conveys the abstract idea facilitated by general computing components. Utilizing at least two historical records of two user terminals and push objects used by the second user to provide recommendations is not a technological improvement but rather an improvement directed towards the abstract idea. Therefore the Examiner maintains that the claims do not integrate the abstract idea into a practical application.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625
/RESHA DESAI/Primary Examiner, Art Unit 3625